DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-18 in the reply filed on 8/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner Comments
Claims 1-2, 7, and 16-17 recite “same rotational position.” The use of this language is not indefinite but it is also not easily understood and may be easily misinterpreted and it is the examiners recommendation that the Applicant reword or rewrite these terms for better clarity.

Claim Rejections - 35 USC § 112
Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "flight width" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “wherein the second auger portion comprises at least one pitch distance between successive flight portions that is greater than an angle of repose of the edible granular material.” This claim language recites a result to be obtained without reciting the necessary structure or steps to achieve the claims results. MPEP 2173.05(g) 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (US 3093271 A).
Claim 1, Douglas discloses a hopper (FIG 2, element 14) configured to receive the edible granular material (14 is capable of containing any form of granular material), the hopper comprising at least a floor defining a bottom (13) of the hopper; 
a tube (FIG 2, elements 30 and 15) connected to and extending away from the hopper;
an auger (12) comprising an auger shaft (25) having a shaft diameter and at least one flight about the shaft, the auger comprising a first auger portion (FIG 2, left portion of auger not surrounded by 30) positioned at the bottom of the hopper and a second auger portion (Right portion of auger surrounded by 30 and 15) surrounded by the tube, wherein a pitch volume increases between flight portions at a same rotational position about the auger in the second auger portion (FIG 2, Distance between flights 26 increases along second portion between 30 and 15; Col 5, lines 30-38); and 
an outlet (end of 15) through the tube located at an end of the tube distal from the hopper.

Claims 2, Douglas discloses wherein the at least one flight is a single flight with a pitch distance between flight portions at a same rotational portion about the auger, and the pitch distance increases between flight portions of the single flight in the second auger portion (FIG 2, element 26 under tubes 30 to 15 along shaft 25; Col 5, lines 30-38).

Claim 3, Douglas wherein the pitch distance is consistent between the flight portions in the first auger portion (FIG 2, element 26; left portion of auger).

Claim 4, Douglas wherein the pitch volume is based upon the flight width and the pitch distance (FIG 2, element 26; the distance between the flights and the size of the flights are inherent parts in calculating the volume between the flights).

Claim 5, Douglas discloses wherein the shaft diameter tapers (FIG 2, element 25) along at least a portion of a length of the auger shaft (25) from a hopper end (14, 31) of the auger shaft to an outlet end (15) of the auger shaft, while the auger maintains a constant outer diameter of the auger along the length of the auger.

Claim 7, Douglas discloses wherein the at least one flight has a pitch distance between flight portions at a same rotational position about the auger, and the pitch distance is consistent between flight portions in the first auger portion (FIG 2, left side of auger 12 flights 26 have consistent pitch distance) and the pitch distance increases 

Claim 8, Douglas discloses wherein the at least one flight has a variable flight angle relative (FIG 2, element 26 transitioning from 30 to 15) to an axis of the auger shaft along the length of the shaft.

Claim 10, Douglas discloses wherein the second auger portion comprises at least one pitch distance between successive flight portions that is greater than an angle of repose of the edible granular material (the angle of repose of the edible granular material is a result achieved that is determined by the claimed dispensing structure and as Douglas recites all the same structure it would inherently be able to achieve the same results; See 112 above) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 3093271 A) as applied to claim 1 above, and further in view of Varney (US 20070261566 A1).
Claim 6, Douglas substantially discloses the apparatus as claimed above but is silent on a sensor positioned within the hopper, the sensor directed into an interior of the hopper at the edible granular material; and a processor communicatively connected to the sensor, wherein the processor receives a signal from the sensor and determines an amount of edible granular material remaining within the hopper from the signal from the sensor and produces an indication of the determined amount.
Varney teaches a sensor (Paragraph 49; Granular level sensor) positioned within the hopper, the sensor directed into an interior of the hopper at the edible granular material; and a processor (Paragraph 48-49) communicatively connected to the sensor, wherein the processor receives a signal from the sensor and determines an amount of edible granular material remaining within the hopper from the signal from the sensor and produces an indication of the determined amount.


Claim 12, Douglas substantially discloses the apparatus as claimed above but is silent on an electric motor connected to the auger shaft of the auger and operable to selectively rotate the auger; a processor communicatively connected to the motor and operable to operate the motor, wherein the processor receives at least one input regarding a dispense of edible granular material and operates the electric motor to rotate the auger through a plurality of rotations according to the at least one input to dispense the portion of the edible granular material.
Varney teaches an electric motor (150; Paragraph 48) connected to the auger shaft of the auger and operable to selectively rotate the auger; a processor (Paragraph 48-49) communicatively connected to the motor and operable to operate the motor, wherein the processor (Paragraph 48-49) receives at least one input regarding a dispense of edible granular material and operates the electric motor to rotate the auger through a plurality of rotations according to the at least one input to dispense the portion of the edible granular material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Douglas with electric 

Claim 13, the modified apparatus of Douglas discloses wherein the electric motor is operated by the processor to rotate the auger to advance the edible granular material between successive flight portions of the auger to the outlet for dispense (Varney: Paragraph 48-49).

Claim 15, the modified apparatus of Douglas discloses a user interface (Varney: 330; Paragraph 49) communicatively connected to the processor (Varney: Paragraph 48-49), wherein the user interface is operable to receive a user input regarding a dispense of edible granular material and the user input is communicated to the processor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 7 above and further in view of Finley (US 5871619 A).
Claim 9, Douglas substantially discloses the apparatus as claimed above but is silent on wherein the outlet extends through a side of the tube in a direction perpendicular to an axis of the auger shaft, and the outlet comprises a curved edge, wherein a profile of the curved edge matches a portion of the at least one flight that rotates past the curved edge.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Douglas with opening as taught by Finley in order to provide a means to feed material out of the auger directly down into a container while preventing spraying of loose material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas and Varney as applied to claim 13 above, and further in view of Finley (US 5871619 A).
Claim 14, Douglas substantially discloses the apparatus as claimed above but is silent on wherein the outlet extends through a side of the tube in a direction perpendicular to an axis of the auger shaft, and the outlet comprises a curved edge, wherein a profile of the curved edge matches a portion of the at least one flight that rotates past the curved edge, wherein the processor operates the electric motor to stop rotation of the auger with the portion of the at least one flight that rotates past the curved edge in alignment with the profile of the curved edge of the outlet.

Finley teaches wherein the outlet (FIG 1, opening in side of 12 that leads to shaft 16) extends through a side of the tube (12) in a direction perpendicular (the opening in the side of 12 is opens perpendicular to the axis of the auger, even though the shaft 16 does not, the shaft 16 is not being taught) to an axis of the auger shaft, and the outlet comprises a curved edge (opening in 12 is a cylindrical opening), wherein a profile of the curved edge matches a portion of the at least one flight (26 at edge of opening in 12 that leads to 16) that rotates past the curved edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Douglas with opening as taught by Finley in order to provide a means to feed material out of the auger directly down into a container while preventing spraying of loose material.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 3093271 A) in view of Varney (US 20070261566 A1).
Claim 16, Douglas discloses a first dispense location (FIG 2, end of element 15), the first dispense location configured to receive a beverage receptacle (the dispenser is inherently capable of dispensing into any form of container such as a beverage receptacle); 

a hopper (14) configured to receive the edible granular material, the hopper comprising at least a floor defining a bottom of the hopper; 
an auger (12) comprising an auger shaft (25) having a shaft diameter and at least one flight about the shaft and the auger comprises first (FIG 2, left portion of auger not surrounded by 30) and second auger portions (Right portion of auger surrounded by 30 and 15) with the first auger portion positioned at the bottom of the hopper (13) and a pitch volume increases between flight portions at a same rotational position about the auger (FIG 2, Distance between flights 26 increases along second portion between 30 and 15);
a tube (30 and 15) connected to the hopper and surrounding at least a portion of the auger, the tube extending away from the hopper; 
an outlet (opening at end of 15) through the tube located at an end of the tube distal from the hopper and oriented relative to the first dispense location.
But is silent on an electric motor connected to the auger shaft of the auger and operable to selectively rotate the auger to dispense the portion of edible granular material from the hopper to the first dispense location; a processor communicatively connected to the electric motor and operable to control the motor to dispense the portion of edible granular material.

a processor (Paragraph 48-49) communicatively connected to the electric motor and operable to control the motor to dispense the portion of edible granular material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Douglas with electric motor, and processor as taught by Varney in order for when the level of food product in the device falls below a predetermined minimum level allowing for the control electronics to deactivate the operation of the device.

Claim 17, the modified apparatus of Douglas discloses the claimed invention except for a second granular dispenser.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the granular dispenser as evidenced by Brunner (EP 3031367 A1) in figure 9, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B.).

Claim 18, the modified apparatus of Douglas a kitchen management system (Varney: Paragraph 48-49), wherein the KMS receives customer orders and identifies instructions for edible granular materials in the customer orders, the instructions for the edible granular materials being provided from the KMS to the processor, wherein the .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754